UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1439


SAMUEL H. MWABIRA-SIMERA,

                Plaintiff – Appellant,

          v.

THOMPSON HOSPITALITY SERVICES, LLP; DERRICK TERRY; MONICA
BOCKMAN; JERRY HARCUM; KEVIN MORA; RANDALL MUSE; DEENA
SKINNER; SHATAVIA ADDISON; JOHN STEVENSON; DAVID BOWLES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William N. Nickerson, Senior District
Judge. (1:11-cv-02989-WMN; 1:12-cv-00848-ELH)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel H. Mwabira-Simera, Appellant Pro Se. Thomas Patrick Dowd,
LITTLER MENDELSON PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel H. Mwabira-Simera appeals the district court’s

order denying relief on his complaint.                 We have reviewed the

record   and     find   no   reversible       error.   Accordingly,      we   grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.             Mwabira-Simera v. Thompson Hosp.

Servs., LLP, Nos. 1:11-cv-02989-WMN; 1:12-cv-00848-ELH (D. Md.

Mar. 28, 2012).          We dispense with oral argument because the

facts    and    legal   contentions    are      adequately   presented    in   the

materials      before   this   court   and      argument   would   not   aid    the

decisional process.

                                                                         AFFIRMED




                                          2